
	
		II
		111th CONGRESS
		1st Session
		S. 2860
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect students from inappropriate
		  seclusion and physical restraint, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Harmful Restraint and
			 Seclusion in Schools Act.
		2.FindingsCongress finds the following:
			(1)Seclusion and physical restraint have
			 resulted in physical injury, psychological trauma, and death to children in
			 public and private schools. National research shows children have been
			 subjected to inappropriate seclusion and physical restraint in schools as a
			 means of discipline, to force compliance, or as a substitute for appropriate
			 educational support.
			(2)Despite the widely recognized risks of
			 seclusion and physical restraint, a substantial disparity exists between States
			 and localities with regard to the protection and oversight of the rights of
			 children to a safe learning environment.
			(3)Children are protected from inappropriate
			 physical restraint and seclusion in other settings, such as hospitals, health
			 facilities, and non-medical community-based facilities. Similar protections are
			 needed in schools, yet such protections must acknowledge the differences of the
			 school environment.
			(4)Research confirms that—
				(A)seclusion and physical restraint are not
			 therapeutic; and
				(B)these practices are not effective means to
			 calm or teach children and may have an opposite effect while simultaneously
			 decreasing a child’s ability to learn.
				(5)Children are subjected to seclusion and
			 physical restraint at higher rates than adults, and are at greater risk of
			 injury. Physical restraint that restricts air flow to the lungs, as well as
			 seclusion in the absence of continuous face-to-face monitoring, have resulted
			 in the deaths of children in schools.
			(6)Behavioral interventions for children must
			 promote the right of all children to be treated with dignity. All children have
			 the right to be free from physical or mental abuse, aversive behavioral
			 interventions that compromise health and safety, and any physical restraint or
			 seclusion imposed for purposes of discipline or convenience.
			(7)Safe, effective, evidence-based strategies
			 are available to support children who display challenging behaviors in school
			 settings. Staff training focused on the dangers of seclusion and physical
			 restraint, as well as training in evidence-based positive behavioral
			 interventions and supports, de-escalation techniques, and seclusion and
			 physical restraint prevention, can reduce injury, trauma, and death.
			(8)School personnel have the right to work in
			 a safe environment and should be provided training and support to prevent
			 injury and trauma to themselves and others.
			(9)The effective implementation of school-wide
			 positive behavior supports is linked to greater academic achievement,
			 significantly fewer disciplinary problems, increased instruction time, and
			 staff perception of a safer teaching environment.
			(10)Perspectives of relevant community and
			 advocacy organizations, including those run by individuals with disabilities,
			 are important when developing and implementing strategies, policies, and
			 procedures to prevent or reduce seclusion and physical restraint in
			 schools.
			3.PurposesThe purposes of this Act are to—
			(1)prevent and reduce the use of seclusion and
			 physical restraint;
			(2)ensure the safety of all students and
			 personnel in schools and promote a positive school culture and climate;
			(3)protect students from—
				(A)physical or mental abuse;
				(B)aversive behavioral interventions that
			 compromise health and safety; and
				(C)any physical restraint or seclusion imposed
			 for purposes of discipline or convenience;
				(4)ensure that seclusion and physical
			 restraint are imposed in school only when a student’s behavior poses an
			 imminent danger of physical injury to the student, school personnel, or others;
			 and
			(5)assist States, local educational agencies,
			 and schools in—
				(A)establishing policies and procedures to
			 keep all students and school personnel safe, including students with the most
			 complex and intensive behavioral needs;
				(B)providing school personnel with the
			 necessary tools, training, and support to ensure the safety of all students and
			 promoting a positive school culture and climate;
				(C)collecting and analyzing data on seclusion
			 and physical restraint in schools as a means to reduce such incidents;
			 and
				(D)identifying and implementing effective
			 evidence-based models to prevent and reduce seclusion and physical restraint in
			 schools.
				4.DefinitionsIn this Act:
			(1)ESEA definitionsThe terms educational service
			 agency, elementary school, local educational
			 agency, parent, secondary school, and
			 State have the meanings given such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Public Health Service Act
			 definitionsThe terms
			 mechanical restraint, physical escort, physical
			 restraint, seclusion, and time out have the
			 meanings given such terms in section 595(d) of the Public Health Service Act
			 (42 U.S.C. 290jj(d)), except that the meanings of such terms shall be applied
			 by substituting student or student's for
			 resident or resident's, respectively.
			(3)Applicable programThe term applicable program
			 has the meaning given the term in section 400(c) of the General Education
			 Provisions Act (20 U.S.C. 1221(c)).
			(4)Chemical restraintThe term chemical restraint
			 means a drug or medication used on a student to control behavior or restrict
			 freedom of movement that is not—
				(A)prescribed by a licensed physician for
			 standard treatment of the student’s medical or psychiatric condition;
			 and
				(B)administered for that purpose.
				(5)Positive behavior supportsThe term positive behavior
			 supports means a systematic approach to embed evidence-based practices
			 and data-driven decisionmaking to improve school climate and culture, including
			 a range of systemic and individualized strategies to reinforce desired
			 behaviors and diminish reoccurrence of problem behaviors, in order to achieve
			 improved academic and social outcomes and increase learning for all students,
			 including those with the most complex and intensive behavioral needs.
			(6)Protection and advocacy
			 systemThe term
			 protection and advocacy system means a protection and advocacy
			 system established under section 143 of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043).
			(7)SchoolThe term school means an
			 entity that—
				(A)is—
					(i)a public or private day or residential
			 elementary school or secondary school; or
					(ii)an early childhood, elementary school, or
			 secondary school program that is under the jurisdiction of a school,
			 educational service agency, or other educational institution or program;
			 and
					(B)receives, or serves students who receive,
			 support in any form from any program supported in whole or in part, directly or
			 indirectly, with funds appropriated to the Department of Education.
				(8)School personnelThe term school personnel
			 means school personnel and school resource officers, as such terms are defined
			 in section 4151 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7161).
			(9)SecretaryThe term Secretary means the
			 Secretary of Education.
			(10)State-approved training
			 programThe term
			 State-approved training program means a training program
			 approved by a State that, at a minimum, provides—
				(A)evidence-based techniques shown to be
			 effective in the prevention, and safe use, of seclusion and physical
			 restraint;
				(B)evidence-based skills training that is
			 related to positive behavior supports, conflict prevention, de-escalation, and
			 conflict management;
				(C)first aid and cardiopulmonary
			 resuscitation; and
				(D)certification for school personnel in the
			 techniques and skills described in subparagraphs (A) through (C), which shall
			 be required to be renewed on a periodic basis.
				(11)State educational agencyThe term State educational
			 agency means a State educational agency, as defined in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), that
			 receives support in any form from an applicable program.
			(12)StudentThe term student means a
			 student—
				(A)who is enrolled in a school; and
				(B)in the case of a student enrolled in a
			 private school, who receives support in any form from any applicable program or
			 any program supported in whole, in part, directly, or indirectly with funds
			 appropriated to the Department of Education or under the Head Start Act (42
			 U.S.C. 9831 et seq.).
				5.Minimum standards; rule of
			 construction
			(a)Minimum standardsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall prescribe regulations to protect
			 each student from physical or mental abuse, aversive behavioral interventions
			 that compromise student health and safety, or any physical restraint or
			 seclusion imposed for purposes of discipline or convenience or in a manner
			 otherwise inconsistent with this Act. Such regulations shall, at a minimum,
			 include regulations for the following standards:
				(1)School personnel shall be prohibited from
			 imposing on any student the following:
					(A)Mechanical restraint.
					(B)Chemical restraint.
					(C)Physical restraint that restricts air flow
			 to the lungs.
					(D)Aversive behavioral intervention that
			 compromises health and safety.
					(2)School personnel shall be prohibited from
			 imposing physical restraint or seclusion on a student unless—
					(A)the student’s behavior poses an imminent
			 danger of physical injury to the student, school personnel, or others;
			 and
					(B)less restrictive interventions would be
			 ineffective in stopping such imminent danger of physical injury.
					(3)In the event physical restraint or
			 seclusion is imposed upon a student, such physical restraint or seclusion
			 shall—
					(A)end upon the cessation of the conditions
			 described in
			 paragraph (2);
					(B)be imposed by school personnel who—
						(i)continuously monitor the student
			 face-to-face; or
						(ii)if school personnel safety is significantly
			 compromised by such face-to-face monitoring, are in continuous direct visual
			 contact with the student; and
						(C)be imposed by—
						(i)school personnel trained and certified by a
			 State-approved training program that is approved by the Secretary; or
						(ii)other school personnel in the case of a
			 rare and clearly unavoidable emergency circumstance when school personnel
			 trained and certified as described in
			 clause (i) are
			 not immediately available due to the unforeseeable nature of the emergency
			 circumstance.
						(4)Each State and local educational agency
			 shall ensure that a sufficient number of school personnel are trained and
			 certified by a State-approved training program to meet the needs of the
			 specific student population in each school in the State or served by the local
			 educational agency, respectively.
				(5)The use of physical restraint or seclusion
			 as a planned intervention shall not be written into a student’s education plan,
			 individual safety plan, behavioral plan, or individualized education program
			 (as defined in section 614(d) of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1414(d))).
				(6)Within 72 hours after the imposition of
			 physical restraint or seclusion upon a student, all school personnel involved
			 in the physical restraint or seclusion and appropriate supervisory and
			 administrative staff shall participate in a debriefing session, which shall
			 include—
					(A)documentation of antecedents to the
			 physical restraint or seclusion; and
					(B)prevention planning.
					(7)Each school shall establish procedures to
			 be followed after each incident involving the imposition of physical restraint
			 or seclusion upon a student, including—
					(A)procedures to provide to the parent of the
			 student, with respect to each such incident—
						(i)a documented, reasonable attempt to provide
			 immediate verbal or electronic communication on the same day as each such
			 incident;
						(ii)within 24 hours of each such incident,
			 written notification; and
						(iii)advance notice of the debriefing session
			 described in paragraph (6) that will be held regarding such incident and an
			 opportunity to attend the debriefing session; and
						(B)in a case where serious bodily injury (as
			 defined in section 1365(h) of title 18, United States Code) or death of a
			 student of the school occurs from the use of seclusion or physical restraint,
			 procedures to notify, in writing, the State protection and advocacy system
			 within 24 hours after such incident occurs.
					(b)Rule of constructionNothing in this section shall be construed
			 to authorize the Secretary to promulgate regulations prohibiting the use
			 of—
				(1)time out; and
				(2)devices implemented by a trained school
			 personnel, or utilized by a student, for the specific and approved therapeutic
			 or safety purposes for which such devices were designed, and, if applicable,
			 prescribed, including—
					(A)restraints for medical
			 immobilization;
					(B)adaptive devices or mechanical supports
			 used to achieve proper body position, balance, or alignment to allow greater
			 freedom of mobility than would be possible without the use of such a mechanical
			 support; or
					(C)vehicle safety restraints when used as
			 intended during the transport of a student in a moving vehicle.
					6.State plan and data collection requirements
			 and enforcement
			(a)State planNot later than 2 years after the date of
			 enactment of this Act, and each year thereafter, each State educational agency
			 shall submit to the Secretary a State plan that provides—
				(1)assurances to the Secretary that the State
			 has in effect—
					(A)State policies and procedures that meet the
			 minimum standards required by the regulations prescribed by the Secretary
			 pursuant to section 5(a); and
					(B)a State mechanism to effectively monitor
			 and enforce the minimum standards;
					(2)a description of the State policies and
			 procedures described in paragraph (1)(A); and
				(3)a description of the plans to ensure school
			 personnel and parents are aware of the State policies and procedures.
				(b)Reporting
				(1)Reporting requirementsNot later than 2 years after the date the
			 Secretary promulgates regulations pursuant to section 5(a), and each year
			 thereafter, each State educational agency shall (in compliance with the
			 requirements of section 444 of the General Education Provisions Act (commonly
			 known as the Family Educational Rights and Privacy Act of 1974)
			 (20 U.S.C. 1232g)) prepare and submit to the Secretary, and make available to
			 the public, a report with respect to each local educational agency, and each
			 school not under the jurisdiction of a local educational agency, located in the
			 same State as such State educational agency, that includes the information
			 described in paragraph (2).
				(2)Information requirements
					(A)General information
			 requirementsThe report
			 described in paragraph (1) shall include information on—
						(i)the total number of incidents in the
			 preceding full academic year in which physical restraint was imposed upon a
			 student; and
						(ii)the total number of incidents in the
			 preceding full academic year in which seclusion was imposed upon a
			 student.
						(B)Disaggregation
						(i)General disaggregation
			 requirementsThe information
			 described in subparagraph (A) shall be disaggregated by—
							(I)the total number of incidents in which
			 physical restraint or seclusion was imposed upon a student—
								(aa)that resulted in injury;
								(bb)that resulted in death; and
								(cc)in which the school personnel imposing
			 physical restraint or seclusion were not trained and certified as described in
			 section 5(a)(3)(C)(i); and
								(II)the demographic characteristics of all
			 students upon whom physical restraint or seclusion was imposed,
			 including—
								(aa)the categories described in section
			 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(h)(1)(C)(i));
								(bb)age; and
								(cc)disability status, which has the meaning
			 given the term individual with a disability in paragraph (20)
			 (except for subparagraph (A) of section 7 of the Rehabilitation Act of 1973)
			 (29 U.S.C. 705(20)).
								(ii)Unduplicated count; exceptionThe disaggregation required under clause
			 (i) shall—
							(I)be carried out in a manner to ensure an
			 unduplicated count of the—
								(aa)total number of incidents in the preceding
			 full-academic year in which physical restraint was imposed upon a student;
			 and
								(bb)total number of incidents in the preceding
			 full-academic year in which seclusion was imposed upon a student; and
								(II)not be required in a case in which the
			 number of students in a category would reveal personally identifiable
			 information about an individual student.
							(c)Enforcement
				(1)In general
					(A)Use of remediesIf a State educational agency fails to
			 comply with subsection (a)
			 or (b)(2), the Secretary
			 shall—
						(i)withhold from the State educational agency,
			 in whole or in part, further payments under an applicable program in accordance
			 with section 455 of the General Education Provisions Act (20 U.S.C.
			 1234d);
						(ii)require the State educational agency to
			 submit and implement, not later than 1 year after the State's failure to
			 comply, a corrective plan of action, which may include redirection of funds
			 received under an applicable program after the date of enactment of this Act;
			 or
						(iii)issue a complaint to compel compliance of
			 the State educational agency through a cease and desist order, in the same
			 manner the Secretary is authorized to take such action under section 456 of the
			 General Education Provisions Act (20 U.S.C. 1234e).
						(B)Cessation of withholding of
			 fundsWhenever the Secretary
			 determines (whether by certification or other appropriate evidence) that a
			 State educational agency that is subject to the withholding of payments under
			 subparagraph (A)(i) has cured the failure providing the basis for the
			 withholding of payments, the Secretary shall cease the withholding of payments
			 with respect to the State educational agency under such subparagraph.
					(2)Rule of constructionNothing in this subsection shall be
			 construed to limit the Secretary’s authority under the General Education
			 Provisions Act (20 U.S.C. 1221 et seq.).
				7.Grant authority
			(a)In generalFrom the amount appropriated under
			 section 12, the Secretary may award grants to
			 State educational agencies to assist the State educational agencies in—
				(1)establishing, implementing, and enforcing
			 the policies and procedures to meet the minimum standards required by
			 regulations prescribed by the Secretary pursuant to
			 section 5(a); and
				(2)improving school climate and culture by
			 implementing school-wide positive behavior support approaches.
				(b)Duration of grantA grant under this section shall be awarded
			 to a State educational agency for a 3-year period.
			(c)ApplicationEach State educational agency desiring a
			 grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 require, including information on how the State educational agency will target
			 resources to schools and local educational agencies in need of assistance
			 related to preventing and reducing physical restraint and seclusion.
			(d)Authority To make subgrants
				(1)In generalA State educational agency receiving a
			 grant under this section may carry out the activities described in subsections
			 (e) and (f), as required under the grant, by awarding subgrants, on a
			 competitive basis, to local educational agencies.
				(2)ApplicationA local educational agency desiring to
			 receive a subgrant under paragraph (1) shall submit an application to the
			 applicable State educational agency at such time, in such manner, and
			 containing such information as the State educational agency may require.
				(e)Required activitiesA State educational agency receiving a
			 grant under this section shall use such grant funds to carry out all of the
			 following:
				(1)Researching, developing, implementing, and
			 evaluating strategies, policies, and procedures to reduce or eliminate
			 seclusion and physical restraint in schools, consistent with the minimum
			 standards required by regulations prescribed by the Secretary pursuant to
			 section 5(a).
				(2)Providing professional development,
			 training, and certification for school personnel to meet such standards.
				(3)Carrying out the reporting requirements
			 under
			 section 6(b) and analyzing the information
			 included in a report prepared under such section to identify student, school
			 personnel, and school needs related to use of physical restraint and
			 seclusion.
				(f)Authorized activitiesA State educational agency receiving a
			 grant under this section may use such grant funds for one or more of the
			 following:
				(1)Developing and implementing high-quality
			 professional development and training programs to implement evidence-based
			 systematic approaches to school-wide positive behavior supports, including
			 improving coaching, facilitation, and training capacity for administrators,
			 teachers, specialized instructional support personnel, and other staff.
				(2)Providing technical assistance to develop
			 and implement evidence-based systematic approaches to school-wide positive
			 behavior supports, including technical assistance for data-driven
			 decisionmaking related to behavioral supports and interventions in the
			 classroom.
				(3)Researching, evaluating, and disseminating
			 high-quality evidence-based programs and activities that implement school-wide
			 positive behavior supports with fidelity.
				(g)Evaluation and reportEach State educational agency receiving a
			 grant under this section shall, at the end of the grant
			 period—
				(1)evaluate the State’s progress toward the
			 reduction and elimination of seclusion and physical restraint in the schools
			 located in the State, consistent with the minimum standards required by
			 regulations prescribed by the Secretary pursuant to section 5(a); and
				(2)submit to the Secretary a report on such
			 progress.
				8.National assessment
			(a)National AssessmentThe Secretary shall carry out a national
			 assessment to determine the effectiveness of this Act, which shall
			 include—
				(1)collecting and analyzing data related to
			 seclusion, physical restraint, and aversive behavioral interventions in
			 schools;
				(2)analyzing the effectiveness of Federal,
			 State, and local efforts to reduce the number of seclusion and physical
			 restraint incidents in schools;
				(3)identifying the types of programs and
			 services that have demonstrated the greatest effectiveness in preventing and
			 reducing the number of physical restraint and seclusion incidents in schools;
			 and
				(4)identifying personnel training models with
			 demonstrated success in reducing the number of seclusion and physical restraint
			 incidents in schools, including models that emphasize positive behavior
			 supports and de-escalation techniques over physical intervention.
				(b)ReportThe Secretary shall submit to the Committee
			 on Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate—
				(1)an interim report that summarizes the
			 preliminary findings of the assessment described in
			 subsection (a) not later than 3 years
			 after the date of enactment of this Act; and
				(2)a final report of the findings of the
			 assessment not later than 5 years after the date of the enactment of this
			 Act.
				9.Protection and advocacy
			 systemsProtection and
			 advocacy systems shall have the authority provided under section 143 of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
			 15043) to investigate, monitor, and enforce protections provided for students
			 under this Act.
		10.Head Start programs
			(a)RegulationsThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Education, shall promulgate regulations
			 with respect to Head Start agencies administering Head Start programs under the
			 Head Start Act (42 U.S.C. 9801 et seq.) that establish requirements consistent
			 with—
				(1)the requirements established by regulations
			 promulgated pursuant to section 5(a); and
				(2)the reporting and enforcement requirements
			 described in subsections (b) and (c) of section 6.
				(b)Grant authorityFrom the amount appropriated under
			 section 12, the Secretary of
			 Education may allocate funds to the Secretary of Health and Human Services to
			 assist the Head Start agencies in establishing, implementing, and enforcing
			 policies and procedures to meet the requirements established by regulations
			 promulgated pursuant to subsection (a).
			11.Limitation of authorityNothing in this Act shall be construed to
			 restrict or limit, or allow the Secretary to restrict or limit, any other
			 rights or remedies otherwise available to students or the families of students
			 under Federal or State law.
		12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2011 and each of the 4 succeeding fiscal
			 years.
		
